                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF LOUISIANA
                          SHREVEPORT DIVISION


SOLOMON COLEY, ET AL.                              CIVIL ACTION NO. 5:17-CV-01553

VERSUS                                             JUDGE ELIZABETH ERNY FOOTE

 CHAD BOYETT, ET AL.                               MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM RULING

       Plaintiffs Solomon Coley ("Coley) and Arshakne Hall ("Hall"), individually and on

behalf of their minor children JC and AC, 1 bring this action under 42 U.S.C. § 1983 and

Louisiana law to recover damages relating to the alleged excessive use of force by officers of

the Bossier City Police Department. Now pending before the Court is Defendants' Motion

for Summary Judgment pursuant to Federal Rule of Civil Procedure 56(a). [Record Document

41]. Plaintiffs have opposed the instant motion, Defendants have filed a reply, and Plaintiffs

have filed a sur-reply. [Record Documents 45, 49, and 53]. For the reasons discussed below,

Defendants' motion is GRANTED IN PART and DENIED IN PART. All federal claims

against Defendants, Officer Chad Boyett ("Boyett") in his official and individual capacity,

Sergeant Matthew Faulkner ("Faulkner") in his official and individual capacity, and the City of

Bossier City, are hereby DISMISSED WITH PREJUDICE. Plaintiffs' state law claims for

excessive force and battery are DISMISSED WITH PREJUDICE. Summary judgment is

DENIED as to Plaintiffs' negligence claim against the City of Bossier City for failure to train



       Because the children are minors, the Court will refer to them only as JC and AC. See
       1

Western District of Louisiana Local Rule 5.7.12(6).
                                               1
